FILED
                            NOT FOR PUBLICATION                             SEP 09 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HOWARD ROBERT HOFELICH,                          No. 14-16118

               Plaintiff - Appellant,            D.C. No. 1:14-cv-00037-DKW-
                                                 RLP
 v.

BARBARA LACY; et al.,                            MEMORANDUM*

               Defendants - Appellees.


                   Appeal from the United States District Court
                             for the District of Hawaii
                  Derrick Kahala Watson, District Judge, Presiding

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Howard Hofelich appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims

concerning his property seized pursuant to a state court writ of execution. We have



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal

under the Rooker-Feldman doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir.

2003). We affirm.

      The district court properly dismissed Hofelich’s action under the Rooker-

Feldman doctrine because the action is a de facto appeal of the state court’s writ of

execution. See id. at 1163-65 (Rooker-Feldman bars de facto appeals of a state

court decision and constitutional claims “inextricably intertwined” with the state

court decision).

      The district court properly denied Hofelich’s motions for default judgment

because it lacked subject matter jurisdiction over the action.

      All pending motions are denied.

      AFFIRMED.




                                           2                                   14-16118